The opinion of the court was delivered by
Veazey, J.
The statement in the bill of exceptions that the value of the hotel property at the various times named *615was a material question upon the trial, as was the good faith of the defendant under the arrangement with the plaintiff in making efforts to sell the property, is controlling upon this court as to the materiality of those questions, although the exceptions do not set out the facts showing how they were material. We cannot therefore say that the testimony of Barnes as to the value and what he paid for it, even as late as 1880, was inadmissible. What property sells for, which has no regular market price, may be proper evidence tending to show its value. The exceptions do not show wherein it was error for the County Court to allow Barnes to state what he paid for the property in connection with his opinion as to its value. Neither can we say from what is shown that the time was too remote. The exceptions are too barren on this point to predicate error thereon.
The testimony of Tarbell was admissible on the ground that it tended to show that the defendant had acted in good faith and tried to sell the property as he had agreed to. The objection that its admission allowed the defendant to make testimony in his own favor is answered by the fact that, upon the defendant’s theory as to the arrangement between them, the defendant was to try to sell the property before taking possession. This being his duty, and his good faith in this respect being in issue, the defendant could show what he had done to this end. We think there is no error apparent, and the judgment is affirmed.